MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be                              Jul 28 2016, 8:21 am
regarded as precedent or cited before any
                                                                       CLERK
court except for the purpose of establishing                       Indiana Supreme Court
                                                                      Court of Appeals
the defense of res judicata, collateral                                 and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William Byer, Jr.                                        Gregory F. Zoeller
Byer & Byer                                              Attorney General of Indiana
Anderson, Indiana
                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Lonnie A. Bland,                                         July 28, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A04-1512-CR-2247
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Angela Warner
Appellee-Plaintiff.                                      Sims, Judge
                                                         Trial Court Cause No.
                                                         48C01-1409-F6-1716
                                                         48C01-1507-F6-1154



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 48A04-1512-CR-2247| July 28, 2016        Page 1 of 6
                                            Case Summary
[1]   Lonnie A. Bland contends that his aggregate sentence of 910 days for battering

      and strangling his girlfriend, with whom he was ordered to have no contact, is

      inappropriate. Because Bland has failed to persuade us that his sentence is

      inappropriate, we affirm.



                             Facts and Procedural History
[2]   This is a consolidated appeal involving two lower-court cause numbers from

      Madison County. In the first case, Cause No. 48C01-1409-F6-1716 (Cause No.

      1716), the State charged Bland with Level 6 felony escape for violating the

      terms of his home detention in an earlier case. In the second case, Cause No.

      48C01-1507-F6-1154 (Cause No. 1154), the State charged Bland with Level 6

      felony strangulation and Class A misdemeanor domestic battery for choking his

      girlfriend and biting her thumb. Because there was a no-contact order in effect

      that prohibited Bland from having any contact with his girlfriend, the State also

      charged Bland with Class A misdemeanor invasion of privacy. See Appellant’s

      App. p. 179-80; Tr. p. 25.

[3]   Bland pled guilty to the charges in each cause number,1 and the trial court held

      a combined sentencing hearing. Tr. p. 30. In Cause No. 1716, the trial court




      1
       The State also filed habitual-offender charges in both cause numbers, but in exchange for Bland pleading
      guilty, the State dismissed these charges.

      Court of Appeals of Indiana | Memorandum Decision 48A04-1512-CR-2247| July 28, 2016              Page 2 of 6
      sentenced Bland to 545 days. In Cause No. 1154, the trial court sentenced

      Bland to concurrent terms of 910 days for strangulation, 365 days for domestic

      battery, and 365 days for invasion of privacy. The court ordered the sentence in

      Cause No. 1154 to be served consecutive to the sentence in Cause No. 1716. In

      support of the sentences, the trial court found two aggravators: (1) Bland’s

      criminal history and (2) he committed the offenses in Cause No. 1154 while he

      was on bond in Cause No. 1716. The court also found two mitigators: (1)

      Bland pled guilty and took responsibility and (2) the facts and circumstances of

      Cause No. 1716, in that Bland tried to turn himself in for violating the terms of

      his home detention (but could not do so because the arrest warrant had not

      been issued). See id. at 54-56 (noting that the aggravators and mitigators were

      the same in each cause number).


[4]   Despite filing appeals in both cases and then having them consolidated, Bland

      challenges his sentence in Cause No. 1154 only. See Appellant’s Br. p. 8

      (“Bland does not appeal the trial court’s sentence of 545 days in the Lower

      Court Cause Number 48C01-1409-F6-001716.”).



                                 Discussion and Decision
[5]   Bland contends that his aggregate sentence of 910 days in Cause No. 1154 is

      inappropriate. He asks us to “consider a reduction of the 910 day sentence or

      placement in community corrections.” Id. at 7.




      Court of Appeals of Indiana | Memorandum Decision 48A04-1512-CR-2247| July 28, 2016   Page 3 of 6
[6]   Indiana Appellate Rule 7(B) provides that an appellate court “may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.” King v. State, 894 N.E.2d 265,

      267 (Ind. Ct. App. 2008). Because we generally defer to the judgment of trial

      courts in sentencing matters, Norris v. State, 27 N.E.3d 333, 335-36 (Ind. Ct.

      App. 2015), defendants have the burden of persuading us that their sentences

      are inappropriate, Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).

      Whether a sentence is inappropriate ultimately turns on the culpability of the

      defendant, the severity of the crime, the damage done to others, and a myriad

      of other factors that come to light in a given case. Cardwell v. State, 895 N.E.2d
1219, 1224 (Ind. 2008).

[7]   Here, Bland faced a four-year sentence for Level 6 felony strangulation, Class A

      misdemeanor domestic battery, and Class A misdemeanor invasion of privacy.

      See Ind. Code § 35-50-1-2(c)-(d) (except for “crimes of violence”—which does

      not include strangulation—the total of the consecutive terms of imprisonment

      to which a defendant is sentenced for felony convictions arising out of an

      episode of criminal conduct may not exceed four years if the most serious crime

      for which the defendant is sentenced is a Level 6 felony); Purdy v. State, 727
N.E.2d 1091, 1094 (Ind. Ct. App. 2000) (holding that the consecutive-

      sentencing limitation in Section 35-50-1-2 applies to misdemeanors), trans.

      denied. The trial court sentenced Bland to 910 days, roughly two and one-half

      years.

      Court of Appeals of Indiana | Memorandum Decision 48A04-1512-CR-2247| July 28, 2016   Page 4 of 6
[8]   Bland does not allege that there is anything about the nature of his offenses that

      warrants a reduction in his sentence.2 Rather, he focuses on his character. But

      there is nothing about Bland’s character that warrants a revision to his sentence.

      Bland has an extensive criminal history, which includes a sixteen-year prison

      sentence for a drug conviction and several battery convictions, one of which

      involved his girlfriend. See Appellant’s App. p. 181. Bland also has a prior

      invasion-of-privacy conviction involving his girlfriend. Id. at 182. In addition,

      Bland committed the offenses in Cause No. 1154 when he was on bond in

      Cause No. 1716. Nevertheless, Bland argues that the trial court’s

      acknowledgement that it was probably difficult for him to end the toxic

      relationship with his girlfriend proves that “the ultimate sentence imposed was

      inappropriate.” Appellant’s Br. p. 11. However, the trial court found nothing

      mitigating about their relationship and instead indicated its frustration with

      Bland because of the numerous chances that it had already given him:

               [Y]ou continue to demonstrate to this Court that you want to
               engage in the same behavior that you have repeatedly been
               engaging in for a period of time, particularly with this toxic
               relationship that you’ve been in. . . . The two (2) of you probably
               don’t belong together, but you and I’ve had this conversation
               before. And I think that this Court’s made it very clear to you
               that the only chance for success for you is to get out of that
               relationship. And I’m sure that’s a lot more complicated than
               what we make it sound today. I don’t disagree with that, but
               those opportunities have been there. The Court has ordered you



      2
       Bland does argue that he tried to turn himself in, but that fact relates to the nature of the offense in Cause
      No. 1716.

      Court of Appeals of Indiana | Memorandum Decision 48A04-1512-CR-2247| July 28, 2016                   Page 5 of 6
               to stay away from her. I don’t know what else the Court can do
               other than order you to stay from her.


       Tr. p. 53-54.

[9]    After due consideration of the trial court’s decision, we cannot say that Bland

       has persuaded us that his aggregate sentence of 910 days in Cause No. 1154 is

       inappropriate.

[10]   Affirmed.

       Barnes, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A04-1512-CR-2247| July 28, 2016   Page 6 of 6